Citation Nr: 0425075	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-20 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for generalized weakness and paralysis 
purportedly resulting from an October 1998 influenza vaccine 
or a January 1999 pneumonia vaccine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 because vaccines he 
received from the VA medical center (MC) caused him to be 
paralyzed.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment (November 9, 2000), or filed 
before the date of enactment and still pending before VA on 
that date.  See VAOPGCPREC 7-03.  Because the veteran's claim 
was filed after November 2000, the provisions of the VCAA are 
applicable to his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO provided the veteran a VCAA notice in 
February 2002, that notice informed him of the evidence 
required to establish direct service connection.  The RO has 
not informed him of the evidence required to substantiate a 
claim for compensation benefits pursuant to 38 U.S.C.A. 
§ 1151.  The Board finds, therefore, that remand of the case 
is required.

Compensation Claim Based on VA Medical Treatment

Compensation benefits shall be awarded for a "qualifying 
additional disability" in the same manner as if the 
additional disability were service connected.  The additional 
disability qualifies for compensation if the disability is 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability" the proximate cause of the additional 
disability must have been (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  Disability that is due to the 
continuance or natural progress of the disease is not due to 
VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  See 
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, Training and 
Rehabilitation Services, or Compensated Work Therapy Program, 
69 Fed. Reg. 46,426 (Aug. 3, 2004) (to be codified at 
38 C.F.R. § 3.361).

The medical evidence shows that, in conjunction with a July 
1996 VA examination, the veteran reported having experienced 
a "stroke" two years after he was separated from service.  
This "stroke" purportedly caused right-sided weakness, 
speech problems, an altered gait, and reduced strength, 
coordination, and thought processes.  When seeking VA medical 
treatment in September 1996, the veteran reported that the 
"stroke" had occurred two to three years previously.  
Treatment records in 1997 and 1998 indicate that he suffered 
from right hemiparesis due to a cerebrovascular accident in 
1994.  Additional records reference a head injury in 1992.  
The veteran has not identified any medical evidence 
documenting the occurrence of the "stroke" or head injury.

According to the VA treatment records, the veteran was given 
an influenza vaccine in October 1998, immediately after which 
he did not have any symptoms.  The records include 
documentation of him having been informed of any symptoms 
that could result from the influenza vaccine.  He was also 
given a pneumonia vaccine on January 13, 1999, but the 
records do not include documentation of his informed consent 
for the pneumonia vaccine.  When given the pneumonia vaccine, 
his physician found that he was suffering from depression.

On January 28, 1999, the veteran was transferred to the VAMC 
from a private hospital due to the acute onset of 
quadriparesis, paralysis, dysarthria, and dysphagia.  
Multiple diagnostic tests and examinations failed to reveal 
any cause for his symptoms.  Electromyography (EMG) was 
conducted in February 1999, which was interpreted as being 
consistent with multi-level lumbosacral flexopathy and an 
acute transverse myelitis, which the neurologist found could 
be related to the recent vaccination.  A magnetic resonance 
image (MRI) revealed no evidence of a current or prior 
stroke.  A subsequent neurological evaluation resulted in a 
diagnosis of questionable polyneuropathy.  The veteran 
improved significantly with physical therapy, and was 
discharged with a walker, cane, and wheelchair.

The hospital summary documenting the hospitalization in 
January and February 1999 indicates that the cause of the 
veteran's symptoms could not be determined, and that his 
medical care providers questioned whether the symptoms could 
be due to a conversion disorder versus malingering, in that 
the veteran had stated that he was seeking an increase in 
compensation.  The hospital summary also indicates that 
although the EMG was consistent with acute transverse 
myelitis, all neurology evaluations for transverse myelitis 
and Guillain-Barre syndrome were normal.  The summary further 
indicates that although the EMG revealed evidence of 
peripheral neuropathy, that finding might not be related to 
the demonstrated symptoms.  Subsequent medical records 
indicate that no physiological cause could be found for the 
symptoms demonstrated in January 1999.

In January 2000 the veteran reported another episode of 
transient global weakness, which resolved within six hours.  
He also reported having difficulty walking, in that he had 
difficulty moving his left leg and could not move his right 
leg at all.  He asserted that he had to use a wheelchair for 
ambulation.  His physician referenced the prior episode of 
weakness in January 1999, and stated that that 
hospitalization had resulted in a diagnosis of a conversion 
disorder versus malingering.  The physician again attributed 
the veteran's symptoms to a conversion disorder versus 
malingering, and referred the veteran for a psychiatric 
evaluation.

The veteran failed to appear for the scheduled psychiatric 
evaluation.  The psychiatrist reviewed his medical records, 
however, and noted that he had been given the diagnosis of 
major depression.  The psychiatrist found that there was a 
possibility of undiagnosed post-traumatic stress disorder 
(PTSD) (he did not specify the stressor), associated with a 
conversion disorder and depression.  He also found that there 
might be a physical cause for the veteran's symptoms, in that 
20 to 50 percent of individuals diagnosed with a conversion 
disorder eventually were found to have a medical reason for 
their symptoms.

The veteran underwent a VA medical examination in August 2000 
in conjunction with a claim for an increased rating for 
bilateral pes planus.  The examiner then noted that the 
veteran was confined to a wheelchair.  His past medical 
history was significant for a "left CVA [cerebrovascular 
accident] in 1998."  In an addendum to his original report, 
the examiner found that the veteran's inability to ambulate 
was not due to the pes planus.  He did not make any findings 
regarding the cerebrovascular accident.

The veteran underwent an additional neurology evaluation in 
August 2001.  Examination then revealed reduced strength in 
the right upper and lower extremities, but the motor 
examination showed normal tone and bulk.  Deep tendon 
reflexes were reduced throughout.  The neurologist referenced 
a May 1999 EMG that disclosed peripheral polyneuropathy that 
affected both lower extremities equally, and did not explain 
the weakness in the right lower extremity.  The neurologist 
determined that the right-sided weakness was of unclear 
etiology, and that there was no evidence of motor neuron 
disease.

The veteran contends that the generalized weakness and 
paralysis he experienced in January 1999 was caused by the 
October 1998 influenza vaccine or the January 1999 pneumonia 
vaccine.  Because the etiology of his complaints was not 
determined, and the neurologist found in February 1999 that 
the EMG was consistent with acute transverse myelitis that 
could be related to the recent vaccination, the Board finds 
that a medical opinion is needed in order to determine 
whether the complaints are due to VA medical treatment (the 
vaccinations), a psychiatric impairment, or some other cause.

In addition to the above, the available evidence indicates 
that the veteran was initially treated at Buford or Beaufort 
Memorial Hospital prior to being transferred to the VAMC in 
January 1999.  The records of that treatment are relevant to 
the veteran's claim, and should be considered in determining 
the merits of his claim.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for weakness in 
the lower extremities since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the Buford or Beaufort Memorial 
Hospital for January 1999.  If the RO is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine whether the weakness in the 
lower extremities is due to a psychiatric 
impairment.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including personality 
or neuropsychological testing, that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct a psychiatric 
examination and provide a diagnosis for 
any pathology found.  Based on review of 
the evidence of record and sound medical 
principles, the examiner should also 
provide an opinion on whether the 
veteran's complaint of weakness in the 
lower extremities, and subsequent 
inability to ambulate, is more than 
likely (a probability of greater than 
50 percent), due to a psychiatric 
impairment.

4.  If the above-requested development is 
not sufficient to resolve the etiology of 
the veteran's complaint of weakness in 
the lower extremities, the RO should 
forward the claims file to a VA 
neurologist for an opinion regarding the 
etiology of the complaint.  If the 
neurologist finds that an examination is 
required in order to provide that 
opinion, the veteran should be afforded 
that examination.  

Based on review of the veteran's medical 
records and sound medical principles, the 
neurologist should provide an opinion on 
whether the weakness in the lower 
extremities is at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to the November 
1998 influenza vaccine or the January 
1999 pneumonia vaccine.  If the 
neurologist finds that the weakness is 
related to either vaccine, he/she should 
also provide an opinion on whether the 
disability is proximately due to (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
VAMC, or (2) an event not reasonably 
foreseeable.  In determining whether the 
disability was due to fault on the part 
of the VAMC, the neurologist should 
determine whether the VAMC failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider, or VA furnished the medical 
treatment without the veteran's informed 
consent.  The assessment of whether the 
symptoms demonstrated in January 1999 
were reasonably foreseeable should be 
based on what a reasonable health care 
provider would have foreseen.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

